DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is response to application filed 06/02/2020.

Status of the claims
Claims 1-7 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A) — the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’: and
 (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation is: “a computation module, configured to...a data memory subsystem operatively coupled to the data processing subsystem and configured to…an analysis module operatively coupled to the computation module and configured to… and a suggestion module operatively coupled to the analysis module, and configured to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



four categories of patent eligible subject matter.
Claim 1 (SYSTEM) indicate a system that comprises various units such as a "a data processing subsystem", “a computation module”, “a data memory subsystem”, “an analysis module”; “a suggestion module”. However, such units lack tangible hardware devices or tangible storage to process the system and thus could be considered as software. The claims fail to comply with 35 USC 101 for not provided a tangible storage medium (e.g., memory) or hardware (e.g., a processor) to process the system claims.
Claim 4(Method) is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. While the claims recite a series of steps or acts to be performed, a statutory "process" under 35 U.S.C. 101 must (1) be tied to particular machine, or (2) transform underlying subject matter (such as an article or material) to a different state or thing. See page 10 of In Re Bilski 88 USPQ2d 1385. The instant claims are neither positively tied to a particular machine that accomplishes the claimed method steps nor transform underlying subject matter, and therefore do not qualify as a statutory process. The Applicant's method of claim 4 including steps of generating, analyzing and suggesting  are broad enough that the claim could be completely performed mentally, verbally or without a machine nor is any transformation apparent.
Thus, claim 4-7 are non-statutory since they are not requisitely tied to another statutory class and they do not requisitely transform underlying subject matter to different state or thing.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. 
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-(c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56. 
2019 Revised Guidance, Step 1
Claims 1 and 4 are respectively drawn to a system and a method, thus they fall into one of the four recognized statutory classes. 
2019 Revised Guidance, Step 2A Prong One
Apart from the “a method and a system, independent claims 1 and 4 recite limitations which are drawn to the abstract idea of a mental process. Claim 1 recites a “a data memory sybsystem” and “processing subsystem, which likewise are drawn to an abstract idea being implemented in generic computer components. See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
Claims 1 and 4 recite “a computation module, configured to generate hash values… an analysis module  configured to analyse the hash value located in the source database and the hash values located in the destination database… and a suggestion module operatively coupled to the analysis module and configured to suggest output based on the analysis result”. Given their broadest reasonable interpretation, these limitations encompass using mathematical computations to analyze information. Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."). See, 
The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
 2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
Here, claim 1 only recites a data memory subsystem operatively coupled to the data processing subsystem and configured to store the generated hash values. These are generic computer components which perform generic computer functions. Notably, this element are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1 and 4 as a whole.
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (8) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other 
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood,routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).
For example, claims 1 and 4 recite “a computation module, configured to generate hash values… an analysis module  configured to analyze the hash value located in the source database and the hash values located in the destination database… and a suggestion module operatively coupled to the analysis module and configured to suggest output based on the analysis result”. These computer functions are well-understood, routine, and conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “storage medium’, “processor’, and “memory element” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, even when the recitations are considered in combination, there is absent anything that represents something more than the performance of routine, conventional functions of a generic computer. That is, the claims at issue do not require any non-conventional computer components, or even a "non-conventional and non- generic arrangement of known, conventional pieces," but merely call for performance of the claimed information collecting, processing, and displaying "on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).
Finally, it is worth noting that although the claims of this application are not rejected under 35 U.S.C. § 102 or § 103, this does not change the analysis and outcome. Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice, 573 U.S. at 217. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct at 1304; see Flook, 437 U.S. at 588-595.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. “Verifying Data Migration Correctness: the Checksum Principle”, RTI Press, March 2014, hereafter (Chen) in view of Heard et al. (US 20170277698, hereafter Heard).

Regarding claim 1, Chen discloses: A system for data reconciliation, comprising:
 a data processing subsystem, comprising: a computation module, configured to: generate hash values for a set of tables located in a source database by a hashing technique (Chen [page 5, section “Implementation of the Method”] discloses: a hash function can generate a code for each record, based on the content of the record, for the checksum field of the source table, programmers apply the same hash functions algorithm that was used to encode the source to generate a hash code for each record received);
 generate hash values for a set of tables located in a destination database by the hashing technique (Chen [page 5, section “Implementation of the Method”] discloses: the same module is used on the receiving end to calculate the checksum hash codes in the target table);
 configured to store the generated hash values for the source database and the generated hash values for the destination database (Chen [page 6, section “Discussion”] discloses: hash codes stored in the table 4);

 wherein the data processing subsystem comprises: an analysis module operatively coupled to the computation module, and configured to analyse the hash values located in the source database and the hash values located in the destination database by a pre-determined rule (Heard [0057] discloses: using processing circuitry 210 of client 140. The migration map is validated at 420, and the validation includes determining if the target enterprise application requirements are met for the file types of the plurality of data files and the metadata of the plurality of data files illustrated at 430. Upon validation, a hash value of the validated map is generated at 440. Using the validated map, the plurality of data files are migrated from the source enterprise application to the target enterprise application);
a suggestion module operatively coupled to the analysis module, and configured to suggest output based on the analysis result (Heard [0051] discloses: the reconciliation report, a record of every data file migrated, statistics on the files migrated, any issues encountered during migration and presented to a user via user interface).
Chen and Heard are analogous art because they are in the same field of endeavor, migration processing. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Chen, to include the teaching of Heard, in order to generate a reconciliation report of the plurality of data files migrated from the source enterprise application to the target enterprise application. The suggestion/motivation to combine is to generating a reconciliation report of successes and failures of the migration for user review (Heard [0012]).

Regarding claim 2, Chen as modified discloses: The system for data reconciliation as claimed in claim 1, wherein the pre-determined rule as required for analysis comprises of scheduler information and mapping details from a user (Heard [0043] discloses: The mapping of source data files of the source enterprise application to the target  data files of the target enterprise application may be part of a conversion plan which enables a user to tailor the configuration and mapping of data to accommodate various user requirements).
Regarding claim 3, Chen as modified discloses:  The system for data reconciliation as claimed in claim 1, wherein the analysis result comprises of sample mismatch data in the destination database, location of mismatch data in the destination database, the scheduler information, and details of origin of mismatch data in the destination database (Chen [page 6, first column, first paragraph and table 4] discloses: the database format mismatch between source and target databases, comparison of received and calculated hash codes ).
Regarding claim 4, Chen as modified discloses: A method for data reconciliation, comprising: 
generating, by a computation module, hash values for a set of tables located in a source database by a hashing technique (Chen [page 5, section “Implementation of the Method”] discloses: a hash function can generate a code for each record, based on the content of the record, for the checksum field of the source table, programmers apply the same hash functions algorithm that was used to encode the source to generate a hash code for each record received);
generating, by the computation module, hash values for a set of tables located in a destination database by the hashing technique (Chen [page 5, section “Implementation of the Method”] discloses: the same module is used on the receiving end to calculate the checksum hash codes in the target table);
Chen didn’t disclose, but Heard discloses: analyzing, by an analysis module, the hash values located in the source database and the hash values located in the destination database by a pre-determined rule (Heard [0057] discloses: using processing circuitry 210 of client 140. The migration map is validated at 420, and the validation includes determining if the target enterprise application requirements are met for the file types of the plurality of data files and the metadata of the plurality of data files illustrated at 430. Upon validation, a hash value of the validated map is generated at 440. Using the validated map, the plurality of data files are migrated from the source enterprise application to the target enterprise application); 
(Heard [0051] discloses: the reconciliation report, a record of every data file migrated, statistics on the files migrated, any issues encountered during migration and presented to a user via user interface).
Chen and Heard are analogous art because they are in the same field of endeavor, migration processing. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Chen, to include the teaching of Heard, in order to generate a reconciliation report of the plurality of data files migrated from the source enterprise application to the target enterprise application. The suggestion/motivation to combine is to generating a reconciliation report of successes and failures of the migration for user review (Heard [0012]).

Regarding claim 5, Chen as modified discloses:  The method as claimed in claim 4, wherein analyzing, by an analysis module, the hash values located in the source database and the hash values located in the destination database by a pre-determined rule comprising of scheduler information and mapping details from a user (Heard [0043] discloses: The mapping of source data files of the source enterprise application to the target  data files of the target enterprise application may be part of a conversion plan which enables a user to tailor the configuration and mapping of data to accommodate various user requirements)..
Regarding claim 6, Chen as modified discloses:  The method as claimed in claim 4, wherein suggesting, by a suggestion module, output based on the analysis result comprising sample mismatch data in the destination database, location of mismatch data in the destination database, the scheduler information, and details of origin of mismatch data in the destination database (Chen [page 6, first column, first paragraph and table 4] discloses: the database format mismatch between source and target databases, comparison of received and calculated hash codes ).
Regarding claim 7, Chen as modified discloses:  The method as claimed in claim 4, further comprises storing, by a data memory subsystem, the generated hash values for the source database and Chen [page 6, section “Discussion”] discloses: hash codes stored in the table 4).

Contact information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.